Citation Nr: 0819260	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

For the entire time on appeal, the veteran's PTSD has been 
reflective of no more than difficulty in establishing and 
maintaining relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In this case, throughout the rating period on appeal, the 
veteran has been assigned a 50 percent rating for PTSD.  He 
contends that his symptoms, particularly those of panic 
attacks and depression, are of such severity as to warrant an 
increased rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

In this case, the Board has reviewed all of the evidence of 
record and finds that the weight of the evidence does not 
more nearly approximate the next-higher 70 percent 
evaluation.    

First, VA treatment records dated in 2005 show that the 
veteran does not demonstrate obsessional rituals which 
interfere with routine activities.  Also, there is no 
indication the he suffers from a speech or thought disorder.  
To the contrary, the VA examination in August 2005 indicates 
that his thought processes were intact.  Although his speech 
was slow in rate and low in tone, there were no noted ticks 
or mannerisms.  Regarding content, his speech was logical and 
coherent, and his thought processes were goal-directed.  

The evidence likewise does not demonstrate spatial 
disorientation.  Rather, the August 2005 VA examination 
report showed that the veteran was oriented to person, place, 
time, and situation and that he was similarly alert and 
oriented in VA treatment records.

Additionally, there is no present suicidal ideation noted in 
2005 treatment records.  It is noted that the veteran did 
admit suicidal or homicidal intent and was admitted to the VA 
hospital for treatment and observation in June 2003.  
However, the evidence indicates that he has never attempted 
suicide, and subsequent VA outpatient records from 2005 are 
negative for suicidal ideation.  Significantly, suicidal 
ideation was expressly denied by him in the August 2005 VA 
PTSD examination.  Therefore, the evidence of record 
indicates that he does not possess suicidal ideation during 
the appeal period.  

Moreover, the evidence does not indicate that the veteran 
neglects his personal appearance and hygiene.  Although the 
August 2005 VA examination report revealed that he was 
casually dressed in a soiled shirt and beard, there is no 
indication that he did not possess the ability to maintain 
his appearance or minimal personal hygiene.  During prior 
2005 VA treatment sessions, he was noted to be neat and clean 
and casually dressed, and there are no other reports of any 
failure on behalf of the veteran to maintain his personal 
appearance and hygiene.  

A review of the evidence of record further demonstrates that 
the veteran is not unable to establish and maintain effective 
relationships due to PTSD.  In the August 2005 PTSD 
examination, the VA examiner noted that, although he was 
socially withdrawn and had no friends, he had been married 
for 27 years and possessed adequate social supports.  He was 
reported to have been friendly toward the examiner, with 
intermittent eye contact.  

Of importance, August 2005 examination revealed findings of 
only moderate social impairment.  While he may experience 
difficulty in establishing and maintaining relationships, his 
27-year marriage and familial relationships demonstrate that 
he was not unable to do so.

The evidence further shows that the veteran does not 
experience difficulty in adapting to stressful circumstances.  
During the August 2005 examination, he reported that he never 
fully recovered from the stress of his son being fatally 
shot.  Although the examiner notes that his PTSD symptoms 
became worse after the death of his son, there was no finding 
that he experienced difficulty adapting to stressful 
circumstances, including stressful circumstances in work or 
work-like settings.  

On the other hand, it is noted that there is some evidence to 
indicate impaired impulse control, and the August 2005 PTSD 
examination revealed that he reported auditory 
hallucinations, panic attacks, and major depression.

When considering whether the veteran experiences impaired 
impulse control, the Board acknowledges the VA examiner's 
remarks in the August 2005 examination report that the 
veteran was subject to periodic violent episodes, as evidence 
by the shooting of his sister-in-law prior to October 2003.  
However, the criminal charges filed against him were 
allegedly dismissed when it was determined he used self 
defense.  

Therefore, the evidence indicates that episode of violence 
against his sister-in-law may not have been attributable to 
unprovoked irritability.  The examiner did not identify, and 
the record does not otherwise indicate, that he experienced 
any other violent episodes or incidents of impaired impulse 
control.   

As to the veteran's auditory hallucinations, he reported 
hearing voices as early as 2003.  He also complained of 
hearing screams or voices in VA treatment reports in July and 
August 2003 and in the October 2003 VA examination.  After 
2003, however, auditory hallucinations were infrequently 
reported, and he did not mention or complain of hearing 
voices until August 2005, when he underwent a subsequent PTSD 
examination for rating purposes.  

Importantly, there is no mention of auditory hallucinations 
during his numerous outpatient treatment visits in 2005.  
Based upon the infrequency of reports or complaints by the 
veteran, the record indicates that the reported auditory 
hallucinations are not persistent so as to warrant a higher 
disability rating.

Next, the Board acknowledges the veteran's reports of panic 
attacks and severe depression.  In a December 2006 statement, 
he indicated that he was experiencing panic attacks and could 
not continue to work.  The Board recognizes that he is 
competent to report the symptomatology he experienced as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  

However, despite these statements, he did not seek treatment 
or complain of panic attacks prior to this December 2006 
statement.  Moreover, he expressly denied panic attacks in 
the August 2005 VA examination even though multiple symptoms 
of PTSD were affirmatively identified and discussed.  

Because the veteran's statements provided during the August 
2005 examination are more contemporaneous with the time that 
he alleges the panic attacks to have affected his job (the 
record indicates that the veteran took time off from work 
sometime between May 2004 and June 2005), the Board finds 
that the absence of treatment or complaints of panic attacks 
to be more probative than his December 2006 statement.  

Therefore, the Board finds that the weight of the evidence 
demonstrates that he does not have near-continuous panic 
attacks affecting his ability to function independently, 
appropriately, and effectively so as to warrant an increased 
disability rating.  

As to the veteran's major depression, the Board notes that, 
in addition to his diagnosis of PTSD, he has been diagnosed 
with a separate depressive disorder.  The August 2005 VA 
examiner noted that the veteran's depressive disorder with 
psychotic features is not related to active service.   His 
psychiatric symptomatology associated with nonservice-
connected depression is reported to include hopelessness, 
helplessness, anhedonia, decreased concentration, and 
decreased memory.  

Because the depression has been differentiated from his PTSD 
by competent medical evidence, the nonservice-connected 
symptomatology of his depressive disorder may not be 
considered in rating the service-connected PTSD.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided).  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)). 

In the present case, the VA examiner contemplated all of the 
veteran's symptoms associated with both his PTSD and 
nonservice-connected depressive disorder to determine his 
Global Assessment of Functioning (GAF) score.  GAF is a scale 
used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)).

The August 2005 VA examination reflects a single GAF score of 
55, taking into account the two diagnosed mental disorders of 
PTSD and depression.  GAF scores ranging between 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

The next range of GAF scores ranging between 41 through 50 
reflect more serious symptoms (e.g. suicidal ideation, 
several obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  Again, 
the examiner provided a GAF score of 55, which is indicative 
of only moderate symptomatology or moderate social and 
occupational impairment.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the veteran's PTSD has for the entire period of 
the claim more nearly approximated a 50 percent disability 
rating.  

As stated above, as a result of the 2005 PTSD examination, 
the VA examiner opined that the veteran's PTSD symptoms had 
produced moderate social and occupational impairment.  
Overall, due to the absence of symptoms such as obsessive 
rituals, speech or thought disorders, spatial disorientation, 
hygienic problems, an inability to maintain relationships, 
and a difficulty adapting to stressful circumstances, the 
veteran's current complaints of panic attacks and depression, 
standing alone, do not demonstrate a disability picture more 
nearly approximating the next-higher 70 percent evaluation 
under DC 9411.    

In consideration of the above, the Board finds that the 
veteran's PTSD symptoms have not manifested symptomatology 
that more nearly approximates the criteria required for a 
higher disability rating of 70 percent under DC 9411.    

Next, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds that no evidence that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  

In this case, the August 2005 VA examination revealed that, 
although the veteran found it difficult to go to work, he was 
working "off and on" and that he had not been hospitalized 
since his initial examination in October 2003.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Moreover, given the nature of the rating criteria of anxiety 
disorders such as PTSD, the rating schedule of 38 C.F.R. 
§ 4.130 essentially takes into account the effect of the 
veteran's disability on his ability function in the 
workplace.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for increased rating 
in excess of 50 percent for PTSD for any period of the claim, 
and the appeal is denied.    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in November 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied. 

The Board acknowledges that the VCAA letters sent to the 
veteran in August 2005 and follow-up letter in November 2006 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the VCAA letter of August 2005 
requested that he submit all evidence in his possession that 
would indicate that his PTSD worsened in severity, including 
descriptions of his symptoms and other involvement, extension 
and additional disablement caused by his service-connected 
disability.  

Additionally, a July 2006 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of PTSD.  Of particular 
importance, the July 2006 SOC advised him of the rating 
considerations of 38 C.F.R. § 4.126, explaining that the 
rating agency evaluates the level of a disability based upon 
the extent of his occupational and social impairment.  
Further, the SOC also informed him of the correct diagnostic 
code used to evaluate anxiety disorders such as PTSD.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his service-connected PTSD.  Therefore, he can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, he 
submitted several statements in December 2005, October 2006, 
and December of 2006 describing his symptoms for PTSD and the 
reasons that he believes he cannot work.  

Further, during the VA PTSD examination in August 2005, the 
veteran discussed the signs and symptoms of his disability, 
with particular emphasis on the impact that the disability 
has on his daily life and employment.  For example, he 
describes the impacts of his disorder on his ability to enjoy 
previous recreational interests, such as riding motorcycles, 
and that he was finding it more difficult to go to work.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim of increased rating for his PTSD.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the RO has obtained VA treatment records and 
service records, and the veteran submitted statements in 
support of his claim.  Additionally, specific VA medical 
opinions pertinent to the issue on appeal were obtained in 
October 2003 and August 2005.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


